Citation Nr: 1456049	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-26 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to include as a result of herbicide exposure, and to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to March 1969, and he is the recipient of decorations, to include the Purple Heart Medal.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2014, the Board reopened and denied the claim on appeal.  The Veteran then appealed the Board's May 2014 decision.  In August 2014, based on a Joint Motion for Partial Remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) issued an Order vacating the Board's May 2014 decision as to the issue on appeal and remanded the claim to the Board for further development and readjudication.  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) have been reviewed and considered. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2014, the Board denied entitlement to service connection for hypertension.  In the August 2014 JMR, the Court concluded that while VA obtained an opinion on the question of whether the Veteran's hypertension was due to his service-connected diabetes mellitus type II, the Board erred when it failed to obtain a VA opinion regarding whether the Veteran's hypertension is related to herbicide exposure.  

The Court noted that McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) states that VA examination is necessary when there is competent evidence of a current disability or persistent or recurrent symptoms thereof; establishment of an in-service event, injury or disease; and indication that the current disability may be associated with service or another service-connected disability).  The Court noted that under 38 C.F.R. § 3.159(a)(1), competent medical evidence thereof may include authoritative writings such as medical articles and research reports.  

The Court referenced the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update), which concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  The Court noted that prior to the Board's May 2014 decision, the VA Secretary discussed the 2006 and 2008 Updates, which contain the same analysis pertaining to hypertension as the 2010 Update, in the Federal Register.  

The Court concluded that the Board failed to adequately explain why the Secretary's statements in the Federal Register, regarding the content of the NAS's 2010 Update pertaining to hypertension, did not amount to an indication that hypertension may be associated with herbicide exposure so as to require a VA medical opinion to determine whether the Veteran's hypertension is related to herbicide exposure.  Notably, there is a 2012 Update available, which fully explains the history of inquiry into hypertension (to include the 2010 Update) and reaches the same conclusion of Update 2010, i.e., limited or suggestive evidence of a relationship.  This report is available publically at 79 Fed. Reg. 20308 (April 11, 2014) and is included in the claims folder for review by the physician who is to offer an opinion on this matter.  As it represents the most recent findings of NAS, the Board finds it appropriate for the examiner to review it.

In light of the August 2014 JMR, and because it is unclear from the record whether the Veteran's hypertension is etiologically related to herbicide exposure, the Board concludes that the obtainment of a VA medical opinion is warranted to determine whether the Veteran's hypertension is related to herbicide exposure.   

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records pertaining to hypertension.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Obtain outstanding relevant VA treatment records. 
Associate all records obtained with the claims file.

3. After completing the above development and any other development deemed warranted, obtain a VA medical opinion from a physician with appropriate expertise to determine the etiology of the Veteran's hypertension.  Request that the examiner review the claims file (including Virtual VA and VBMS) and indicate that this case review was accomplished.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's hypertension is etiologically related to service, specifically to include as a result of his presumed herbicide exposure.  Attention is specifically invited to the Federal Register notice included in the claims file, and publically available, entitled Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012.  This update notes "limited or suggestive" evidence of a relationship.  See volume 2 of the claims file; see also 79 Fed. Reg. 20308 (April 11, 2014).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the fact that VA has not established a presumption of service connection for hypertension cannot serve as an underlying reason for a negative conclusion.  

4. After completing the above development and any additional development that is warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

